Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s arguments are with the new amendments to claim 1 and are addressed with the rejections and comments in the rejections.

Applicant’s arguments with respect to claim 1 being rejected under 103 are based on the newly provided amendments. Applicant argues “each of which is associated with a respective media application and (2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications,” that is not taught by the prior art. Examiner notes regarding each of which is associated with a respective media application (Coburn Fig.3 196 and 197) and (2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications, (Coburn Fig.3 #124 and para 28 such as searching for programs in an EPG) Coburn teaches as mapped.  Examiner also notes that “one or more additional shortcut to one or more additional applications” is a Boolean expression and only one shortcuts are required i.e. ‘or’ not ‘and’. 




Examiners notes: Terminal Disclaimers to obviate Nonstatutory Double Patenting rejections over prior patents have been approved.  Double Patenting rejections have been removed.  Examiner has kept the table below as a quick reference when searching Double Patenting rejections and interference.
Instant Application
TD Approved on 11/12/2019
8,839,292
Instant Application
TD Approved on 11/12/2019
13/556,065
Patent 9,338,510 
Instant Application
TD Approved on 11/12/2019
15/140,410
Patent 10,194,195 
Instant Application
TD Approved on 11/12/2019
Patent 9,538,231
Instant Application
TD Approved on 11/12/2019
20130027612
13/556,065
9,338,510




Instant Application
TD Approved on 11/12/2019
14/488,200
20150007226
9538231



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cobern US 20100079681 in view of Yui US 20030231259.


Regarding claim 1, Coburn teaches a method, comprising: at a computer system coupled with a television screen, the computer system comprising one or more processors and memory: coupling to a plurality of media content providers and obtaining a respective media application for each of the media content providers, wherein each media application is configured to display media content from a respective media content provider for display on the television screen; (Coburn Fig.3 HOB, CNBC, FOX) providing video content for display on the television screen from a first media content provider via a first media application; (Coburn para 2, receive television programming [video content] presented to the viewer on the television or other display Also para 27) obtaining a plurality of shortcuts (Coburn Fig.3 quick reference area 128) corresponding to a home screen user interface (Coburn Fig.3 quick reference area 110), the plurality of shortcuts including (1) a plurality of media shortcuts each of which is associated with a respective media application (Coburn Fig.3 196 and 197) and (2) a search shortcut, wherein the search shortcut is configured to enable a search for one or more additional shortcuts to one or more additional applications, (Coburn Fig.3 #124 and para 28 such as searching for programs in an EPG) Examiner notes that “one or more additional shortcut to one or more additional applications” only one shortcuts are required i.e. ‘or’ not ‘and’. to add to the home screen user interface, (Coburn Fig.3 #310A button is added to 128 )each media application (Coburn Fig.3 #310A media application HBO1 [Applicant’s specifications para 4 state that applications can be TV channels]) associated with the plurality of media shortcuts (Fig.3 #310A and 310B are associated as being on #128) and each of the one or more additional applications associated with the one or more additional applications (Fig. 3 additional applications  KSAZ and ESPE) includes respective computer program stored and (Coburn Fig.3 #102 and also Fig.1 #108 and para 2 many modern television receivers include digital or other personal video recorders)

displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content (Coburn Fig.3 Button 310A is short cut and HBO-1 is the concurrent provided content [based on applicants specification 18 user-readable text i.e. message sent via short message services]) on the television screen (Coburn Fig.3 #110), including concurrently displaying the plurality of media shortcuts (Coburn Fig. 3 #310A) and the search shortcut (Coburn Fig.3 #316) on the home screen user interface (Coburn Fig. 3# 124) with the video content provided by the first content provider (Coburn Fig.3 #316 HBO-1); and in response to a first user selection of the search shortcut (Coburn Fig.3 #306), executing a shortcut widget to enable a shortcut search for the one or more additional shortcuts for display on the home screen user interface (Coburn Fig. 3 #126. Also user inputs 19[] and 126 auto fills 194-197 , search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.) Also (para 38, adjusts the imagery 110 in response to inputs received from the viewer. Para 58). Based on Applicant’s specifications paragraph 29, widgets 230, such as a search and text editing widgets.

Coburn does not explicitly teach displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content on the television screen,  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yui.  Regarding displaying the home screen user interface including the plurality of shortcuts concurrently with the provided video content on the television screen, including concurrently displaying the one or more media shortcuts and the search shortcut on the home screen user interface with the video content provided by the first content provider, Yui teaches (Fig. 4a).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn in view of Yui such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Multi-screen synthesis Yui para 2. 

	
Regarding claim 2. Coburn and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying a folder of media shortcuts on the home screen user interface; (Coburn Fig.3 #128 folders 310A-E) receiving a second user selection of a subset of the one or more media shortcuts from the folder of media shortcuts; and (Coburn Fig.3 users second selection if 9 from #124) in response to the second user selection of the subset of the plurality of media shortcuts, assigning the subset of the plurality of media shortcuts for display on the home screen user interface. (Coburn Fig.3 users second selection of #124 inputs 19 assigns subset 308A-D media shortcuts for display on 110 UI)

Regarding claim 3. Coburn and Yui teach all of the limitations of claim 1 and further teaches, further comprising: in response to the enabled shortcut search, identifying a subset of the one or more additional shortcuts for display on the home screen user interface. (Coburn Fig3. #124 user inputs 19[] and 126 auto fills 194-197 , search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.).

Regarding claim 4. Coburn and Yui teach all of the limitations of claim 3 and further teaches, further comprising: receiving a second user selection of a first additional shortcut from the identified subset of the one or more additional shortcuts; and (Coburn Fig.3 #124 1 is first and 9 is second from identified subset of shortcuts recommended 194, 195, 196…Also para 56, symbol input is recognized from a selected cursor image corresponding to one or more key images in keypad 122; symbols may be used to update other portions of imagery 110.) displaying the first additional shortcut on the home screen user interface (Coburn Fig3. #124 user inputs 1 as first input and 9 as second input and 126 auto fills 194-197 , search shortcuts and para 51, the viewer may be able to create multiple favorites lists in some embodiments by selecting feature 322 with different sets of objects 310A-E in area 128.).

Regarding claim 5. Coburn and Yui teach all of the limitations of claim 1 and further teaches, wherein the plurality of media shortcuts includes a TV shortcut corresponding to a TV application, further comprising: identifying a frequency of use for the TV application; (Coburn para 41, feature 310A-E for rapid retrieval of favorite or frequently-used identifiers. ) (Coburn para 51, This favorites list may be created automatically or default); and displaying the TV shortcut on the home screen user interface (Coburn Fig.3 # 310A-310E).

Regarding claim 6. Coburn and Yui teach all of the limitations of claim 1 and further teaches, further comprising: in response to a second selection of one of the plurality of media shortcuts displayed on the television screen, providing for display on the television screen content of a second media application corresponding to the selected one of the plurality of media shortcuts. (Coburn Fig.3 #124 1 is first selection and 9 is second selection 308A-308D is displayed. Also Coburn para 28; these indicators [310A as first 310E as second, third and so on] can be selected (e.g., with cursor 114) to directly tune the indicated channel)

Regarding claim 7. Coburn and Yui teach all of the limitations of claim 6 and further teaches, wherein the selected one of the plurality of media shortcuts is a TV channel shortcut, and in response to selection of the TV channel shortcut, a set of actions are executed in association with the TV channel shortcut, the set of actions at least including a first action to launch a TV player application associated with the TV channel shortcut and a second action of tuning by the TV player application to the TV channel corresponding to the TV channel shortcut.(Coburn para 28, These indicators can be selected (e.g., with cursor 114) to directly tune the indicated [para 2television ] channel )

Regarding claim 8. Coburn and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying the video content on the television screen (Coburn Fig.3 #110 and para 2 television); and displaying the home screen user interface at a predefined position on the television screen. (Coburn Fig.3 #110 and para 2 television)

Regarding claim 9. Coburn and Yui teach all of the limitations of claim 8 and further teaches, wherein the predefined position on the television screen is a horizontal region that coincides with a portion of the displayed video content, and (Coburn Fig.3 308A-308D are predefined horizontal region portions) the home screen user interface is displayed as a horizontal overlay on the displayed video content. (Coburn Fig.3 308A-D is overlay on 126 content) also Rodriguez Fig.5 lower banner is overplayed on top of the baseball game. 

Regarding claim 10. Coburn and Yui teach all of the limitations of claim 1 and further teaches, further comprising: displaying the home screen user interface in response to selection by a user of a home screen button on a physical interface device employed by the user to control the television screen. (Coburn Fig.1 110 is displayed based on user input form 112)

Claim 11 is the system claim of the method of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 12. Coburn and Yui teach all of the limitations of claim 11 and further teaches, wherein the plurality of media content providers includes two or more providers with (Coburn Fig. 2 Sat1 and Cable TV)

Regarding claim 13. Coburn and Yui teach all of the limitations of claim 11 and further teaches, wherein the home screen user interface comprises a horizontal arrangement of the plurality of shortcuts presented in a single row. (Coburn Fig.3 308A-D, Para 28, implementations may provide widely varying layouts) Aesthetic design Changes MPEP 2144.04
	
Claim 16 is the CRM claim of the method of claim 1 and is rejected using the same rejections as made to claim 1.

Regarding claim 19. Coburn and Yui teach all of the limitations of claim 16 and further teaches, further comprising: storing the association between the plurality of media shortcuts and associated media applications. (Cobern para 58, selection of the remember feature 312 can result in a tile or other indicator 310 being placed in area 128 to allow the feature to be accessed at a later time [storing] via a "quick click" on the indicator 310 as appropriate. EPG are channel, titles, and times are associations between media shortcuts [310] and associated media applications [GUI] 110)

Regarding claim 20. Coburn and Yui teach all of the limitations of claim 16 and further teaches, wherein the home screen user interface comprises a vertical arrangement of the (Cobern Para 28, implementations may provide widely varying layouts. Examiner gives no patentable weight to Aesthetic design Changes of the arrangement of the GUI MPEP 2144.04) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cobern and Yui as applied to claim above, and further in view of   Maa US 2004/0135819.

Regarding claim 14. Coburn and Yui teach all of the limitations of claim 11 and but do not teach obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality However examiner maintains that it was well known in the art at the time the invention was filed as taught by Maa.  Regarding obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality of shortcuts from a plurality of folders of different types, the plurality of folders including at least a bookmarks folder having bookmarks to plurality of web pages and an applications folder having shortcuts to a plurality of software applications. Maa teaches obtaining the plurality of shortcuts further comprises obtaining a subset of the plurality of shortcuts from a plurality of folders of different types, (Fig. 4) the plurality of folders including at least a bookmarks folder having bookmarks to plurality of web pages (Fig. 8 and 9 Bookmark to web pages; Fig.4 # 94C web link)and an applications folder having shortcuts to a plurality of software applications.(Fig. 4 #94B and 95A Web App1 and App 1). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Coburn and Yui in view of Maa such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving GUI. 

Claims 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cobern and Yui as applied to claim above, and further in view of Rodriguez US 20100222102.

Regarding claim 15, Cobern and Yui teach all of the limitations of claim 11 but does not explicitly teach displaying and hiding the home screen user interface under control of a TV .  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding displaying and hiding the home screen user interface under control of a TV control program based on context of the TV control program, Rodriguez teaches (Fig.5 and para 42. Flicker is hidden until invoked).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Cobern in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Regarding claim 17 Cobern and Yui teach all of the limitations of claim 16 but does not explicitly teach wherein the one or more media shortcuts is associated with a subset of the plurality of content providers that provide media content associated with a plurality of different application types, and the plurality of different application types includes two or more of: applications, TV channels, websites, games and widgets.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding wherein the one or more media shortcuts is associated with a subset of the plurality of content providers that provide media content associated with a plurality of different application types, and the plurality of different application types includes two or more of: applications, TV channels, websites, games and widgets, Rodriguez teaches (Rodriguez Para 4, Widget, tv channels, Applications that enables TV interactions).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Cobern in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Regarding claim 18, Cobern and Yui teach all of the limitations of claim 16 but does not explicitly teach wherein the home screen user interface is displayed on a second screen device associated with the television screen.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Rodriguez.  Regarding wherein the home screen user interface is displayed on a second screen device associated with the television screen, Rodriguez teaches (Rodriguez Fig.2 #4 available on a cell phone).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Cobern in view of Rodriguez such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving aggregated GUI EPGs. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20060250358; 20040078807; 8937687 fig. 2#5; 20070266411; 9398245; 9282290; 9118958; 20050028198; 20070277201; 20060184966; 20060250356.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/SIHAR KARWAN/
Examiner, Art Unit 2422
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422